Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


	This Non-Final office is a response to the papers filed on 05/02/2022.
Claims 1-17 are pending.



Response to Arguments
Applicant's arguments file on 05/02/2022 have been considered but are moot in view of the new ground(s) of rejection. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Bonkhoff et al. (pub. No. 2010/0270979 A1) further in view of He et al. (CN 107146918 A).

Regarding claims 1, 9, and 10, Bonkhoff discloses:
A battery management system for a battery comprising (see Fig. 1-2, see par [0005], a charge management module) 
at least one lithium battery cell (see Fig. 1-2, battery 10), the battery management system comprising: 
a charging module operable to charge a lithium battery cell of the battery by delivering a pulsed charging current to the battery cell and to vary the duty cycle of the pulsed charging current so as to reduce the duty cycle of the pulsed charging current during charging of the battery cell (see par [0008], The microprocessor uses the output current of the regulator in order to control the duty cycle of the regulator. When the output current is larger than a predetermined threshold, the duty cycle is reduced, whereas, when the charging current is smaller than a predetermined value, the duty cycle is increased, see par [0012-0015], a signal to the pulse width modulation controlled DC/DC converter to adjust a charging current supplied to the battery based on the comparison result....).
However, Bonkhoff fails to disclose:
a lithium Sulphur
Thus, He discloses:
a lithium Sulphur (see spec, the electrode of the lithium metal electrode with sulphide assembled into lithium-sulphur battery.....)

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified battery charger for charging a battery of Bonkhoff for charging lithium-sulphur battery in order to use pulse current for charging, it can inhibit the growth of dendrite lithium metal electrode, reduce electrode volume expansion, and the assembled battery life is longer, more stable circulation (see He spec).

Regarding claims 2 and 11, Bonkhoff discloses:
wherein the charging module is arranged to reduce the duty cycle of the pulsed charging current in response to increases in the state of charge of the battery cell (see par [0008], The microprocessor uses the output current of the regulator in order to control the duty cycle of the regulator. When the output current is larger than a predetermined threshold, the duty cycle is reduced, whereas, when the charging current is smaller than a predetermined value, the duty cycle is increased, see par [0012-0015], a signal to the pulse width modulation controlled DC/DC converter to adjust a charging current supplied to the battery based on the comparison result....).


Regarding claims 3 and 12, the combination of Bonkhoff  and He disclose:
wherein the charging module is arranged to charge the battery cell with a charging current having a duty cycle of substantially 100% when the state of charge of the battery cell is less than a threshold state of charge (see He spec, Preferably, the pulse current duty ratio is 10% 90%...., [wherein the duty cycle of 100% is a straight line, not a pulse], see Bonkhoff, par [0008], The microprocessor uses the output current of the regulator in order to control the duty cycle of the regulator. When the output current is larger than a predetermined threshold, the duty cycle is reduced).

Regarding claims 4 and 13, the combination of Bonkhoff  and He disclose:
wherein the charging module is arranged to charge the battery cell with a pulsed charging current having a duty cycle of less than 100% when the state of charge of the battery cell is greater than the threshold state of charge (see He spec, Preferably, the pulse current duty ratio is 10% 90%, see Bonkhoff, par [0008], The microprocessor uses the output current of the regulator in order to control the duty cycle of the regulator. When the output current is larger than a predetermined threshold, the duty cycle is reduced).
Regarding claims 5 and 14, Bonkhoff discloses:
wherein the charging module is arranged to vary the duty cycle of the pulsed charging current such that an average voltage across the battery cell does not exceed a threshold voltage (see Bonkhoff par [0012-114], [0025-0027]).

Regarding claims 6 and 15, Bonkhoff discloses:
wherein the charging module is arranged to vary the duty cycle of the pulsed charging current such that an average voltage across the battery cell is maintained substantially at a target voltage (see Bonkhoff Fig. 3, par [0012-114], [0025-0027]).

Regarding claims 7 and 16, Bonkhoff discloses:
wherein the target voltage is the same as or less than the threshold voltage (see Bonkhoff Fig. 3, par [0012-114], [0025-0027]).

Regarding claims 8 and 17, Bonkhoff discloses:
wherein the charging module is configured to deliver a pulsed charging current to the battery cell such that the charging current delivered during a charging pulse does not fall below a threshold charging current (see Bonkhoff Fig. 3, par [0012-114], [0025-0027]). 

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN NGO whose telephone number is (571)270-7011. The examiner can normally be reached M-F 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 5712727483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN NGO/           Primary Examiner, Art Unit 2851